DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinarbasi et al. (US 2012/0318319) in view of Solaris.
Regarding claim 1, Pinarbasi discloses a solar module (300; See Figure 9a) comprising: 
a first and second super cell (cell groups 301 and 302) arranged in physically parallel rows (vertical direction in Figure 9a), each super cell comprising a plurality of solar cells (301A-F and 302A-F), each solar cell having a front surface metallization pattern on a front surface and a rear surface metallization pattern on a rear surface to provide electrical contact to opposite sides of the solar cell (it is disclosed the bottom surface of a solar cell is connected in series to the top surface of an adjacent solar cell ([0046]); see finger electrodes in Figure 9a);
wherein the plurality of solar cells in each super cell are arranged in an overlapping shingled manner and conductively bonded to each other in a region in which they overlap to electrically connect the solar cells in series (it is disclosed the bottom surface of a solar cell is connected in series to the top surface of an adjacent solar cell ([0046]), where the solar cells can be in a shingled configuration where one surface of a solar cell directly contacts and overlaps with another surface of an adjacent solar cell ([0048]) and are coupled to each other by an adhesive or solder ([0050]); see Figure 9b); 
a first and second terminal electrical interconnect (340) located at a first and second end of the solar module (top and bottom in Figure 9A), respectively, and electrically connecting the first and second super cells in parallel ([0052]);
a first detour electrical interconnect (340 in the middle of the module; it is disclosed there may be 2-20 solar cells in a cell group ([0050]), where ribbon 340 are periodically placed on the back surfaces of the module ([0056])) arranged to extend along a first line perpendicular to the first and second super cells arranged in physically parallel rows (horizontal direction in Figure 9a), the first detour electrical interconnect electrically interconnecting the rear surface metallization patterns on the rear surfaces of solar cells in the first and second super cells located along the first line (as set forth above); 
a second detour electrical interconnect (another 340 in the middle of the module; it is disclosed there may be 2-20 solar cells in a cell group ([0050]), where ribbon 340 are periodically placed on the back surfaces of the module ([0056])) arranged to extend along a second line perpendicular to the first and second super cells arranged in physically parallel rows (horizontal direction in Figure 9a), the second detour electrical interconnect electrically interconnecting the rear surface metallization patterns on the rear surfaces of solar cells in the first and second super cells located along the second line (as set forth above); 
a junction box (it is disclosed that the bypass diodes may be placed into a junction box; [0041]) containing a bypass diode (310) electrically connected to the first and second detour electrical interconnects ([0056]);
a first return conductor (330A) electrically connecting the first detour electrical interconnect to the bypass diode in the junction box ([0052] and [0059]; see Figures 7 and 11); and
a second return conductor (330B) electrically connecting the second detour electrical interconnect to the bypass diode in the junction box ([0052] and [0059]; see Figures 7 and 11).

While Pinarbasi does not expressly disclose a third super cell arranged in physically parallel rows with the first and second super cells, paragraph [0020] mentions the module may comprise additional groups of solar cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices such as incorporating additional groups of solar cells to be parallel to the first and second super cells in order to connect more super cells within a module for increased output and conversion of solar energy. It is noted that if a technique is known to improve a device and one of ordinary skill in the art recognizes it would improve similar devices in the same way, the use of the known technique to improve similar devices would be prima facie obvious as the results would have been predictable to one of ordinary skill in the art unless the actual application of the technique would have been beyond the skill of one of ordinary skill in the art. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.
While modified Pinarbasi does not expressly disclose the use of crystalline silicon solar cells in the module and that the solar cells in the examples are thin film solar cells on flexible substrates ([0040]), it is well known in the art before the effective filing date of the claimed invention that crystalline silicon solar cells can be deposited upon low-cost substrates including plastic and stainless steel ([0005]). While Pinarbasi chose thin film based solar cells in the examples as they offer improved cost advantages and CIGS provide high performance, high efficiency, and low cost products ([0006]), it would have been obvious to one of ordinary skill in the art to have chosen crystalline silicon solar cells as the solar cells in the module of Pinarbasi as crystalline silicon solar cells do not utilize toxic and rare elements such as tellurium in thin film solar cells, the cost difference between crystalline silicon and thin film solar cells is not as drastic as it once was, and crystalline silicon solar cells have higher efficiency and temperature coefficients than thin film solar cells (Solaris). 
Regarding claim 2, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses the first and second detour electrical interconnects are spaced apart from each other at equal intervals along the solar module (see Figure 9a).
Regarding claims 3 and 16, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses the junction box provides a single positive or negative output for the solar module (see Figure 11, where an output terminal of either positive or negative at either end of the module can be connected to a junction box; [0059]).
Regarding claim 4, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses a second bypass diode, wherein the junction box contains the second bypass diode (it is disclosed that the solar cell string includes at least one bypass diode and the bypass diodes may be in a junction box; [0041]).
Regarding claim 5, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses a third return conductor, the third return conductor electrically connecting the first terminal electrical interconnect to the second bypass diode in the junction box (it is disclosed the associated connections are made between the terminal electrical interconnect and the bypass diode in the junction box; [0041]).
Regarding claim 6, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses the first return conductor is electrically connected to the second bypass diode (the return conductors can be connected to any selected bypass diode as set forth previously).
Regarding claim 7, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses each detour electrical interconnect is or comprises a conductive ribbon (bus ribbon 340) electrically connected to the rear surface metallization pattern on the rear surface of a crystalline silicon solar cell in each row (as set forth above; [0056]).
Regarding claim 8, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses the rear surface metallization pattern of each crystalline silicon solar cell comprises a rear detour interconnect contact pad on (finger electrodes in contact with the bus ribbon 340) the rear surface of the crystalline silicon solar cell (see Figure 9a).
Regarding claim 9, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses the rear detour interconnect contact pad is elongated in a direction parallel to a short side of the crystalline silicon solar cell (see finger electrodes in Figure 9a).
Regarding claims 10,11 and 15, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses the bypass diode is connected in parallel to 22 or more crystalline silicon solar cells in the first super cell (it is disclosed the bypass diode is connected in parallel to the groups of solar cells, where the bypass diode is disposed periodically on the module; [0056]).
Modified Pinarbasi further discloses each super cell can have 2-20 solar cells ([0050]), where standard Si configuration uses a bypass diode for every string containing 18-24 solar cells ([0015]), but the reference does not expressly disclose 22 or more solar cells or 26 or more solar cells. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged 22 or more solar cells or 26 or more solar cells within each super cell that is in turn connected to a bypass diode because it would have involved a mere change in the dimension or size of the super cell, such that a change in size (dimension) is recognized as being within the level of ordinary skill in the art. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 12 and 17, modified Pinarbasi discloses all the claim limitations as set forth above, and further discloses the first, second, and third super cells each contain 2-20 crystalline silicon solar cells arranged in an overlapping shingled manner and conductively bonded to each other ([0050]), where standard Si configuration uses a bypass diode for every string containing 18-24 solar cells ([0015]), but the reference does not expressly disclose the first, second, and third super cells each contain 80 or more solar cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arranged 80 or more solar cells within each super cell that is in turn connected to a bypass diode because it would have involved a mere change in the dimension or size of the super cell, such that a change in size (dimension) is recognized as being within the level of ordinary skill in the art. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 13, 14, and 18, modified Pinarbasi discloses all the claim limitations as set forth above, and further disclose the solar module contains only three bypass diodes (it is disclosed in Si solar modules, 3 bypass diodes can be used in a junction box; [0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/Primary Examiner, Art Unit 1721